Citation Nr: 0736951	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.

2.  Entitlement to service connection for a claimed tinnitus.

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric condition, to include post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to service connection for claimed acid reflux 
disease.  







REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1977 
to February 1982 and from December 1990 to April 1991, which 
includes service in the area of the Persian Gulf; his primary 
military specialty was aircraft armament systems technician.  
He also had service in the Air National Guard.  

This case was remanded in December 2003 by the Board of 
Veterans' Appeals (Board) to the RO for additional 
development.  

The evidence received by VA from the veteran in November 2007 
consists of a statement from the veteran, cumulative or 
duplicative medical records, a VHS tape dated in February 
1991, and a cassette tape dated in November 1991.  

However, as this evidence is essentially cumulative of 
evidence currently on file, this case does not need to be 
returned to the RO for review.  See 38 C.F.R. § 20.1304 
(2007).  




FINDINGS OF FACT

1.  The veteran currently is shown to have a disability 
manifested by impaired hearing acuity in the left ear that as 
likely as not is due to the exposure to acoustic trauma in 
performance of his duties during active service.  

2.  The veteran currently is not shown to have a hearing 
disability in the right ear for VA compensation purposes.  

3.  The currently demonstrated tinnitus in the left ear is 
shown as likely as not to be due to the exposure to acoustic 
trauma during service.  

4.  The veteran currently is shown to have a diagnosis of 
PTSD that as likely as not is due to a verified stressor 
event during his period of active service, including duty in 
the Persian Gulf area.  

5.  The veteran is not shown to have manifested complaints or 
findings of hypertension of acid reflux disease in service or 
for several years thereafter.  

6.  The currently demonstrated hypertension is not shown to 
be due to an event or incident of the veteran's period of 
military service.  

7.  The currently demonstrated acid reflux disease is not 
shown to due to any event or incident of the veteran's 
periods of military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
hearing disability in the left ear is due to disease or 
injury that was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  

2.  Lacking merit under the law, the claim of service 
connection for a hearing loss in the right ear is denied.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus in the left ear is due to 
disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  

5.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active duty, nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).  

6.  The veteran's disability manifested by acid reflux 
disease is not due to disease or injury that was incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
service connection issues decided herein.  

In October 2001 and September 2004, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection for the 
disabilities at issue.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in the July 
2007 Supplemental Statement of the Case about relevant 
information on disability ratings and effective dates in the 
event that any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in June 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of hypertension, service connection may 
be granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  


Analysis

Hearing Loss and Tinnitus 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records do not contain any 
complaints or findings of hearing loss or tinnitus, and 
audiograms in service were within the above VA definition of 
normal hearing.  

Although it was noted on Persian Gulf evaluation in February 
1993 that the veteran had moderate hearing loss, no audiogram 
was provided.

When evaluated by VA in June 2007, the veteran complained of 
hearing loss and tinnitus due to service noise exposure.  He 
described his tinnitus as intermittent in the left ear, 
occurring approximately once a month and lasting for 2-3 
minutes.  

An audiological examination revealed pure tone thresholds in 
the right ear of 20 decibels or lower, except for a 30 
decibel threshold at 3000 hertz, and thresholds in the left 
ear of 30 decibels at 2000 and 4000 hertz and of 40 decibels 
at 3000 hertz.  Speech recognition scores were 100 percent in 
each ear. 

The examiner concluded that it was not at least as likely as 
not that the intermittent tinnitus the veteran currently 
experienced in his left ear was due to exposure to acoustic 
trauma in service because there were no complaints of 
tinnitus in service.  

The examiner also concluded that it was at least as likely as 
not that the veteran's current hearing loss was aggravated by 
both noise exposure in service and by noise from the 
veteran's Dairy Farm business.  

Although the examiner appears to have diagnosed bilateral 
hearing loss, the Board notes that the findings in the right 
ear on audiological evaluation in June 2007 are within the VA 
definition of normal hearing, while the findings in the left 
ear show hearing impairment.  

Consequently, as there is hearing loss in the left ear that 
the examiner associates with acoustic trauma in service, 
service connection is warranted for hearing loss in the left 
ear.  

On review of the record, the Board finds no competent 
evidence to establish the presence of current hearing 
disability in the right ear for VA compensation purposes as 
defined by 38. C.F.R. § 3.385.  

Consequently, the Board finds that, because of the applicable 
regulatory guidelines, the claim of service connection for a 
right ear hearing loss must be denied by operation of law.  

Although the VA examiner concluded in June 2007 that the 
veteran's left ear tinnitus was not as likely as not 
associated with service, the Board finds that because the 
veteran complains of tinnitus only in the left ear and this 
is the only ear with impaired hearing, and because neither 
hearing loss nor tinnitus was shown until after service, it 
is as likely as not that the veteran's current intermittent 
tinnitus in the left ear is related to his service-connected 
hearing loss in the left ear.  

Consequently, service connection is warranted for tinnitus in 
the left ear.  38 C.F.R. § 3.102.  


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  

The veteran asserts that, while stationed in Saudi Arabia, he 
was subjected to scud missile alerts, that scud missiles 
landed in the area where he was stationed, although not on 
his base, and that there was always a threat of chemical 
weapons attacks, for which he had to wear a chemical weapons 
suit when the sirens went off.  

There is information on file detailing the scud missile 
attacks on Saudi Arabia during the Persian Gulf War in early 
1991, as well as copies of the veteran's personal diary 
during this period, which refers to scud attacks.  The 
veteran also refers to having to wear a chemical suit in the 
February 1991 VHS tape, which was taken at the veteran's base 
in Saudi Arabia.  

According to the June 2007 opinion of a VA examiner, who 
reviewed the claims file and evaluated the veteran, the 
evidence shows that the veteran had chronic symptoms of mild 
to moderate PTSD due to a service stressor that involved the 
threat of scud missile and chemical weapons attacks, as well 
as the scud missile attacks that did take place in the 
general area where the veteran was stationed.  

Accordingly, the Board finds the evidence is relative 
equipoise is showing that the veteran's diagnosed PTSD is as 
likely as not due to a verified stressor in service.  

Consequently, because the evidence on file shows a diagnosis 
of PTSD, credible supporting evidence that a claimed in-
service stressor occurred, and a nexus medical opinion 
linking the veteran's the current psychiatric symptoms to the 
in-service stressor, service connection for PTSD is warranted 
by extending the benefit of the doubt to the veteran.  


Hypertension and Acid Reflux Disease

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2007).  

The initial finding of some increased blood pressure readings 
was in March 1986, which is not during active duty, when 
blood pressure readings of 148/110 and 140/86 were reported 
and the assessment was that of questionable hypertension.  

Borderline hypertension was reported in April 1995 treatment 
records from Massena Memorial Hospital; hypertension was 
diagnosed in treatment records from Massena Memorial in May 
1995.  High blood pressure was noted in records for May 1996 
and May 1997, and hypertension, controlled with medication, 
was diagnosed in June 1998.  

With respect to acid reflux disease, the Board notes that no 
gastrointestinal problem was reported on Persian Gulf 
examination in February 1993.  The initial reference to a 
gastrointestinal problem was not until the veteran complained 
of indigestion and gas in Massena Memorial Hospital records 
dated in March 1997.  

A history of gastroesophageal reflux disease (GERD) was 
reported in January 1998.  The diagnosis in June 1999 from 
Alexandria Bay Health Center was that of GERD/hiatal hernia.  
It was noted in August 2000 that the veteran was taking 
medication for hypertension and acid reflux.  

When examined by VA in June 2007, it was noted that the 
veteran was taking medication for hypertension and reflux 
disease.  His reflux symptoms were well controlled with 
medication.  Blood pressure readings were 150/90, 130/90, and 
130/86.  Primary essential hypertension and GERD were 
diagnosed; and the examiner concluded, after review of the 
claims file and evaluation of the veteran, that the veteran's 
GERD was diagnosed after February 1993 and that his 
hypertension was not manifested until 1995.  

The VA examiner concluded that neither hypertension nor acid 
reflux disease developed because of service or was aggravated 
in any way by military service.  

Consequently, because there is no evidence of hypertension or 
acid reflux disease during service and no nexus opinion 
linking the veteran's current hypertension or acid reflux 
disease to any event or incident of his service, service 
connection must be denied.  


Conclusion

Due consideration has been given to the written assertions by 
and on behalf of the veteran.  Although the veteran can 
provide competent evidence as to his observations, he cannot 
provide competent evidence to establish the etiology of any 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board has also considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims of service for hearing loss in 
the right ear, hypertension, and acid reflux disease, the 
doctrine is not for application as to these issues.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for hearing loss in the left ear is 
granted.  

Service connection for tinnitus is granted.  

Service connection for PTSD is granted.  

The claim of service connection for hearing loss in the right 
ear is denied.  

Service connection for hypertension is denied.  

Service connection for acid reflux disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


